Per Curiam.
Respondent was admitted to practice by this Court in 1978 and maintains an office for the practice of law in the Village of Monticello, Sullivan County.
*1216On January 11, 2008, respondent was convicted upon a plea of guilty before the Village of Monticello Justice Court to one count of petit larceny, a class A misdemeanor, in violation of Penal Law § 155.25. Respondent was sentenced to a conditional discharge which required him to pay restitution and also participate in mental health counseling until he received a positive discharge.
Petitioner now seeks a final order of discipline (see Judiciary Law § 90 [4] [d], [g]; see Matter of Carroll, 194 AD2d 921 [1993]). Respondent has filed an affidavit in mitigation.
We have considered respondent’s mental condition at the time of the instant misconduct and that he has successfully completed all recommended treatment sessions. We note that he was discharged with a positive prognosis for full recovery. Although respondent was previously suspended by this Court (Matter of Ng, 251 AD2d 810 [1998]), having considered all of the factors and circumstances presented, we conclude that respondent should be censured.
Cardona, PJ., Mercure, Lahtinen, Kane and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.